Citation Nr: 1703750	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-18 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1978 to May 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied service connection for a left kidney disorder (listed as a left kidney condition) and for diabetes mellitus, both to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

The case was later transferred to the Detroit, Michigan Regional Office (RO).  

In July 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In September 2016, the Board requested a Veterans Health Administration (VHA) opinion, as to the issue of entitlement to service connection for a left kidney disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, and the VHA opinion was obtained in October 2016.  As the VHA opinion is fully favorable to the Veteran, as to that issue, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's non-functioning left kidney/atrophic left kidney and chronic kidney disease is related to his hypertension, which had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for a non-functioning left kidney/atrophic left kidney and chronic kidney disease have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 17.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2016); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In its June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects", the National Academy of Sciences National Research Council provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  Fifteen disease conditions have been identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See 38 U.S.C.A. § 1710(e); 38 C.F.R. §17.400 (2016).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a left kidney disorder that is related to service, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  He maintains that he was exposed to toxins and chemicals while stationed for four years at Camp Lejeune, North Carolina.  He reports that he had two working kidneys when he joined the Marine Corps and that his exposure to contaminated water at Camp Lejeune caused him to lose function of his left kidney.  He also indicates that he has no family history of kidney problems.  

The Veteran served on active duty in the Marine Corps from May 1978 to May 1982.  His service personnel records indicate that he served at Camp Lejeune, North Carolina from August 1978 to May 1982.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any left kidney problems.  Such records do indicate that the Veteran had elevated blood pressure readings on numerous occasions and that he was diagnosed with a history of elevated blood pressure, rule out labile hypertension, and possible hypertension.  On a medical history form at the time of the May 1978 enlistment examination, the Veteran checked that he did not have high or low blood pressure; kidney stones or blood in his urine; or sugar or albumin in his urine.  The reviewing examiner did not refer to any left kidney problems or to hypertension.  The objective May 1978 enlistment examination report relates a blood pressure reading of 150/80.  There were notations that the Veteran's vascular system and genitourinary system were normal.  

A May 10, 1079, treatment entry notes that the Veteran's blood pressure readings were 150/100 in the morning in both arms and 130/90 in the evening in the left arm.  On May 13, 1979, the Veteran's blood pressure readings were 130/100 in the morning and 132/78 in the evening.  On May 14, 1979, the Veteran's blood pressure reading was 120/80 in the morning.  A May 14, 1979, treatment entry notes that the Veteran complained of nosebleeds, headaches, and of being lightheaded.  It was noted that the Veteran did not have a history of hypertension.  The impression was a history of elevated blood pressure and rule out labile hypertension.  A May 15, 1979 VA treatment entry relates that the Veteran had a past history of nosebleeds and lightheadedness.  The examiner reported that the Veteran came to sick bay on May 10, 1979 and that his blood pressure reading was 150/100 in the morning and 130/90 in the evening.  The examiner stated that the Veteran was put on five days of blood pressure checks twice a day, with blood pressure readings on the first day of 118/94 in the morning and 140/94 in the.  The blood pressure readings, on the second day, were 136/76 in the morning and 120/72 in the evening.  On the third day, the blood pressure readings were 130/68 in the morning and 128/68 in the evening.  The fourth day blood pressure readings were 130/100 in the morning and 128/100 in the evening.  The fifth day blood pressure reading was 130/98.  The examiner indicated that the Veteran was told to cut down on his salt intake if possible.  It was noted that only one person in his family, his mother, had hypertension.  The assessment was possible hypertension.  

A May 17, 1979, treatment note indicates that the Veteran's blood pressure reading was 130/88.  A May 29, 1979, treatment entry notes that the Veteran reported that he had no further nosebleeds or headaches.  He stated that he felt good.  The Veteran's blood pressure reading, at that time, was 130/80.  A May 1982 objective separation examination report notes a blood pressure reading of 118/90.  

In light of the foregoing, the Board, in its role as a finder of fact, concludes that the Veteran's current hypertension cannot be disassociated from his in-service elevated blood pressure readings, which in-service examiners suspected represented hypertension and for which he received treatment.  See Jandreau; Kahana.

Post-service private and VA treatment records show treatment on numerous occasions for variously diagnosed left kidney disorders, including a non-functioning left kidney; a notably atrophic left kidney, possibly congenital in nature; proteinuria; chronic kidney disease, stage 1, with a solitary functioning right kidney, and possibly congenital aplasia of the left kidney; unilateral renal agenesis with glucosuria and ketonuria; and an atrophic, non-functioning left kidney.  The records also show treatment for hypertension on numerous occasions.  

The Board determined that the VA medical opinions of record were insufficient to decide the Veteran's claim on the merits and in September 2016 sought an opinion from a VHA specialist as to the etiology of the Veteran's claimed kidney disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  An October 2016 Veterans Health Administration (VHA) opinion was provided by a nephrologist.  The physician reported that upon review of the Veteran's service treatment records, he noted that the Veteran had a non-functioning left kidney/atrophic kidney that was detected on ultrasound and a renal captopril scan in 2007, and chronic kidney disease stage II with an EGFR of greater than 60, albuminuria.  The physician stated that there was no imaging evidence presented to ascertain that the same problem occurred prior to 1978.  

The physician commented that it was his opinion that it was very unlikely that the non-functioning/atrophic left kidney was caused by or a result of contaminated water at Camp Lejeune, North Carolina.  The physician stated that those water contaminants (TCE, PCE) were mainly associated with kidney cancer, bladder cancer, and kidney toxicity.  The physician stated that if the cause of the kidney disease was those chemicals from the contaminated water, he suspected that it would have affected both kidneys in the same manner.  

The physician stated that the Veteran had been diagnosed with hypertension and diabetes mellitus since 2007 that may have resulted in albuminuria (a leak of albumin in the urine).  It was noted that sometimes an overworked right kidney could also result in a leak of albumin.  The physician further maintained that it was his opinion that the non-functioning left kidney or atrophic left kidney was a result of congenital aplasia or long-standing hypertension.  

The Board observes that the VHA physician specifically indicated that the Veteran's non-functioning left kidney or atrophic left kidney was the result of congenital aplasia or his long-standing hypertension.  The Board notes that for VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (2016) (Note (1) to Diagnostic Code 7101).  Diagnostic Code 7101 provides that hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is to be rated as 10 percent disabling.  38 C.F.R. § 4.104, (Diagnostic Code 7101).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

The Board observes that the Veteran's service treatment records have numerous elevated blood pressure readings, over a period of many days, in May 1979.  He also had a diastolic reading of 90 at the time of his May 1982 separation examination.  The Veteran is currently diagnosed with hypertension.  In light of the documented elevated blood pressure readings during service, as well as the diagnoses of rule out labile hypertension and possible hypertension, as noted above, the Board finds that the Veteran's hypertension had its onset in service.  

The VHA examiner specifically stated that the Veteran's non-functioning left kidney/atrophic left kidney, and presumably his diagnosed chronic kidney disease, could be related to his long-standing hypertension.  As discussed above, the Board has found that the Veteran's hypertension had its onset during service.  Therefore, resolving any benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in equipoise with respect to whether the Veteran's non-functioning left kidney/atrophic left kidney and chronic kidney disease, are related to his military service.  

Therefore, service connection for a non-functioning left kidney/atrophic left kidney and chronic kidney disease is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection, such as service connection on the basis of exposure to contaminated water at Camp Lejeune, North Carolina.  


ORDER

Service connection for a non-functioning left kidney/atrophic left kidney and chronic kidney disease, is granted.  


REMAND

The remaining issue on appeal is entitlement to service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

The Veteran contends that he has a diabetes mellitus that is related to service, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  He specifically maintains that he was exposed to toxins and chemicals while stationed for four years at Camp Lejeune, North Carolina.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of diabetes mellitus.  Post-service private and VA treatment records show treatment for diabetes mellitus.  

A July 2011 VA diabetes mellitus examination report includes a notation that the Veteran's claims file was reviewed.  The diagnosis was diabetes mellitus, type II.  The examiner commented that the Veteran's diabetes mellitus, type II, was less likely as not caused by or a result of exposure to contaminated water at Camp Lejeune, North Carolina for four years.  The examiner reported that the Veteran's body mass index was 39.7.  The examiner stated that obesity was a major risk factor in the development of diabetes mellitus, type II.  The examiner stated that obesity, rather than his exposure to contaminated water, was at least as likely as not the underlying cause of the Veteran's diabetes mellitus, type II.  

The Board observes that the VA examiner indicated that the Veteran's obesity, rather than his exposure to contaminated water, was at least as likely as not the underlying cause of his diabetes mellitus.  The Board observes that the examiner did not provide any rationale for that opinion.  

In light of the deficiencies with the July 2011 VA diabetes mellitus examination report, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Additionally, the Board notes that at the July 2016, the Veteran reported that he had received recent treatment at the Benton Harbor, Michigan VA Outpatient Clinic and at the Battle Creek, Michigan VA Medical Center.  The Board observes that the most recent VA treatment reports of record are dated in July 2015.  Therefore, as there are possible further VA treatment records that may be pertinent to the Veteran's claim, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); See also Sullivan v. McDonald, 815 F.3d 786   (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment at the Benton Harbor, Michigan VA Outpatient Clinic and at the Battle Creek, Michigan VA Medical Center, since July 2015.  

2.  Ask the Veteran to identify all other medical providers who have treated him for diabetes mellitus since July 2015.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that the Veteran's diabetes mellitus is related to and/or had its onset during his period of service, to include his presumed in-service exposure to contaminated water at Camp Lejeune, North Carolina.  

The examiner must further opine as to whether the Veteran's service-connected disabilities, to include his now service-connected non-functioning left kidney/atrophic left kidney with chronic kidney disease caused or aggravated his diabetes mellitus.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of the Veteran's diabetes mellitus by the his service-connected disabilities, to include any diagnosed left knee disabilities, to include his now service-connected non-functioning left kidney/atrophic left kidney with chronic kidney disease, is found, the examiner must attempt to establish a baseline level of severity of the diabetes mellitus prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case, which takes into account all evidence submitted or obtained since the last supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


